--------------------------------------------------------------------------------

> > NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
> > CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE
> > HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
> > APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR
> > SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
> > REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933,
> > AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY
> > THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
> > REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
> > 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
> > PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
> > FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

Principal Amount: $_________ Issue Date: May ___, 2009

SECURED CONVERTIBLE PROMISSORY NOTE

          FOR VALUE RECEIVED, LIBERTY STAR URANIUM & METALS CORP., a Nevada
corporation (hereinafter called “Borrower”), hereby promises to pay to ALPHA
CAPITAL ANSTALT, Pradafant 7, 9490 Furstentums, Vaduz, Lichtenstein, Fax:
011-42-32323196, (the “Holder”) or its registered assigns or successors in
interest or order, without demand, the sum of
_________________________________________________ Dollars ($_________)
(“Principal Amount”), on May ___, 2010 (the “Maturity Date”), if not sooner
paid.

          This Note has been entered into pursuant to the terms of a
subscription agreement between the Borrower, the Holder and certain other
holders (the “Other Holders”) of convertible promissory notes (the “Other
Notes”), dated of even date herewith (the “Subscription Agreement”), and shall
be governed by the terms of such Subscription Agreement. Unless otherwise
separately defined herein, all capitalized terms used in this Note shall have
the same meaning as is set forth in the Subscription Agreement. The following
terms shall apply to this Note:

ARTICLE I

INTEREST; AMORTIZATION

          1.1.      Interest Rate. Subject to Section 6.7 hereof, interest
payable on this Note shall accrue on the outstanding Principal Amount at a rate
per annum (the "Interest Rate") of twelve percent (12%). Interest on the
outstanding Principal Amount shall accrue from the date of this Note and shall
be payable in arrears together with, at the same time and in the same manner as
payment of Principal Amount and on the Maturity Date, whether by acceleration or
otherwise.

          1.2.      Minimum Monthly Principal Payments. Amortizing payments of
the outstanding Principal Amount of this Note and accrued interest shall
commence on October 15, 2009 and on the same day of each month thereafter (each
a “Repayment Date”) until the Principal Amount has been repaid in full, whether
by the payment of cash or by the conversion of such Principal Amount and
interest into

1

--------------------------------------------------------------------------------

Common Stock pursuant to the terms hereof. Subject to Section 2.1 and Article 3
below, on each Repayment Date, the Borrower shall make payments to the Holder in
an amount equal to 14.28% of the initial Principal Amount, the amount of accrued
but unpaid or unconverted interest on the entire Principal Amount as of such
Repayment Date, and any other amounts which are then owing under this Note that
have not been paid (collectively, the “Monthly Amount”). Amounts of conversions
of Principal Amount made by the Holder or Borrower pursuant to Section 2.1 or
Article III and amounts redeemed pursuant to Section 2.3 of this Note shall be
applied first against outstanding fees and damages, then outstanding already
payable accrued interest and then to Principal Amounts of not yet due Monthly
Amounts commencing with the last Monthly Amount next payable and thereafter to
Monthly Amounts in reverse chronological order. Any Principal Amount, interest
and any other sum arising under this Note and the Subscription Agreement that
remains outstanding on the Maturity Date shall be due and payable on the
Maturity Date.

          1.3.      Mandatory Repayment. The entire Principal Interest and all
other sums due under and in connection with this Note and the 2009 Transaction
Documents shall be immediately due and payable upon the Borrower’s receipt of
the net proceeds from the sale and issuance by the Borrower and/or a Subsidiary
of Borrower of Debt and/or Equity for the gross amount of $3,000,000 in a single
or series of offerings of such debt and/or equity.

          1.4.      Default Interest Rate. Following the occurrence and during
the continuance of an Event of Default (as defined in Article IV), which, if
susceptible to cure is not cured within twenty (20) days, otherwise then from
the first date of such occurrence, the annual interest rate on this Note shall
(subject to Section 6.7) be fifteen percent (15%). Such interest shall be due
and payable together with regular scheduled Monthly Amounts.

ARTICLE II

CONVERSION AND REPAYMENT

          2.1.      Payment of Monthly Amount in Cash or Common Stock. Subject
to Sections 2.3 and 3.2 hereof, the Borrower shall pay the Monthly Amount on the
applicable Repayment Date at the Borrower’s election, in either of the following
manners: (i) in cash equal to 110% of the Principal portion of the Monthly
Amount and 100% of all other components of the Monthly Amount, or (ii) with
Common Stock at an applied conversion rate equal to the lesser of (A) the Fixed
Conversion Price (as defined in section 3.1 hereof), or (B) eighty percent (80%)
of the average daily closing bid prices of the Common Stock as reported by
Bloomberg L.P. for the Principal Market for the five trading days preceding such
Repayment Date (as such amount may be adjusted as described herein). Amounts
paid with cash or shares of Common Stock must be delivered to the Holder not
later than three business days after the applicable Repayment Date. The Borrower
must send notice to the Holder by confirmed telecopier not later than 6:00 PM,
New York City time on the tenth calendar day preceding a Repayment Date
notifying Holder of Borrower’s election to pay the Monthly Amount in cash or
Common Stock. The Notice must state the amount of the Monthly Amount including a
description of the components of such Monthly Amount and, to the extent
possible, include supporting calculations. The same election must be made to all
Holders and Other Holders. If such notice is not given, or is not timely given
or if the Monthly Redemption Amount is not timely delivered, then the Holder
shall at anytime thereafter have the right on three business days prior notice
to the Borrower to elect to receive such Monthly Amount in cash or Common Stock
as described in Sections (i) and (ii) above.

          2.2.      Restriction on Payments in Kind. Notwithstanding anything to
the contrary herein, the Borrower may not exercise its right to pay any portion
of the Monthly Amount with Common Stock without

2

--------------------------------------------------------------------------------

the Holder’s consent unless on the day the Common Stock issued as payment of a
Monthly Redemption Amount (a) an exemption from registration of the resale of
shares of Common Stock to be issued in payment of the Monthly Amount is
available to the Holder for the unrestricted public resale of the Conversion
Shares pursuant to Rule 144(b)(1) of the 1933 Act without volume or manner of
sale limitations, or such shares of Common Stock are included for the
unrestricted pubic resale thereof in an effective registration statement filed
with the Commission, (b) an Event of Default (or an event that with the passage
of time or the giving of notice could become an Event of Default) hereunder has
not occurred, (c) the delivery of such Common Stock to Holder is timely made,
(d) the amount of Common Stock (based on the aggregate Conversion Price) that
would be issued in satisfaction of the Monthly Amount may not exceed for the
Holder and Other Holders, in the aggregate, who could receive such Common Stock,
more than 33% of the aggregate daily trading volume of the Common Stock for the
seven trading days preceding such Repayment Date, as reported by Bloomberg L.P.
for the Principal Market, and (e) the Principal Market is either the OTC
Bulletin Board, American Stock Exchange, Nasdaq Capital Market, Nasdaq National
Market, or New York Stock Exchange (“Listing Condition”) from and after thirty
(30) days prior to a Repayment Date.

          2.3.      Optional Redemption. Provided an Event of Default or an
event which with the passage of time or the giving of notice would become an
Event of Default is not pending, then the Borrower will have the option of
prepaying the unpaid and unconverted Principal Amount then outstanding under
this Note and the Other Notes ("Optional Redemption"), in whole or in part in
increments of not less than $100,000, or the entire outstanding balance if less
than $100,000 in the aggregate on this Note and the Other Notes, by paying to
the Holder a sum of money equal to the Redemption Amount described below.
Borrower’s election to exercise its right to prepay must be by notice in writing
(“Notice of Redemption”). The Redemption Amount shall equal 125% of the
outstanding Principal Amount being redeemed together with all interest accrued
on this Note and all other amounts payable hereunder or pursuant to the
Subscription Agreement. The Notice of Redemption shall specify the date for such
Optional Redemption (the "Redemption Payment Date"), which date shall be twenty
days after the date of the Notice of Redemption. A Notice of Redemption shall
not be effective with respect to any portion of the principal amount under this
Note for which the Holder has a pending election to convert or for which a
Conversion Notice is given prior to the Redemption Payment Date. On the
Redemption Payment Date, the Redemption Amount, less any portion of the
Redemption Amount against which the Holder has previously exercised its rights
pursuant to Section 3.1, shall be paid in good funds to the Holder. In the event
the Borrower fails to pay the Redemption Amount on the Redemption Payment Date
as set forth herein, then (i) at the Holder’s election, such Notice of
Redemption will be null and void or Holder may enforce the Notice of Redemption,
(ii) Borrower will not have the right to deliver another Notice of Redemption,
and (iii) Borrower’s failure may be deemed by Holder to be a non-curable Event
of Default. A Notice of Redemption may be cancelled at the option of the Holder,
if at any time during the Redemption Period an Event of Default, or an event
which with the passage of time or giving of notice would become an Event of
Default (whether or not such Event of Default has been cured), occurs. Notices
of Redemption must be given to the Holder and all Other Holders with respect to
all amounts owed by Borrower to Holder and Other Holders in proportion to the
outstanding Principal Amounts of the Notes and Other Notes held by the Holder
and Other Holders on the date Notice of Redemption is given.

ARTICLE III

CONVERSION RIGHTS

          3.1.      Holder’s Conversion Rights. Subject to Section 3.2, the
Holder shall have the right, but not the obligation, to convert all or any
portion of the then aggregate outstanding Principal Amount of this Note,
together with interest and fees due hereon, and any sum arising under the
Subscription

3

--------------------------------------------------------------------------------

Agreement, and the 2009 Transaction Documents, including but not limited to
Liquidated Damages, into shares of Common Stock, subject to the terms and
conditions set forth in this Article III, at the rate of $0.005 per share of
Common Stock (“Fixed Conversion Price”), as the same may be adjusted pursuant to
this Note and the Subscription Agreement. The Holder may exercise such right by
delivery to the Borrower of a written Notice of Conversion pursuant to Section
3.3. Anything to the contrary herein notwithstanding, the Holder may convert up
to one-twelfth (1/12th) of the initial Principal Amount of this Note, on a
cumulative basis, each 30 days during the initial 180 days after the Issue Date
at a conversion price equal to the lesser of (i) the Fixed Conversion Price, or
(ii) eighty percent (80%) of the average daily closing bid prices of the Common
Stock as reported by Bloomberg L.P. for the Principal Market for the five
trading days preceding the date of the Notice of Conversion (as defined in
Section 3.3) is given to the Borrower.

          3.2.      Conversion Limitation. Neither Holder nor the Borrower may
convert on any date that amount of the Note Principal or interest in connection
with that number of shares of Common Stock which would be in excess of the sum
of (i) the number of shares of Common Stock beneficially owned by the Holder and
its affiliates on a Conversion Date, Repayment Date, or interest payment date,
as the case may be, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made, which would result in beneficial ownership by
the Holder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Borrower on such Conversion Date. For the purposes of the
provision to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulation 13d-3 thereunder. Subject to the foregoing, the
Holder shall not be limited to aggregate conversions of only 4.99% and aggregate
conversion by the Holder may exceed 4.99% . The Holder shall have the authority
and obligation to determine whether the restriction contained in this Section
2.3 will limit any conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower to increase such
percentage to up to 9.99% .

          3.3.      Mechanics of Holder’s Conversion.

                      (a)      In the event that the Holder elects to convert
any amounts outstanding under this Note into Common Stock, the Holder shall give
notice of such election by delivering an executed and completed notice of
conversion (a “Notice of Conversion”) to the Borrower, which Notice of
Conversion shall provide a breakdown in reasonable detail of the Principal
Amount, accrued interest and amounts being converted. The original Note is not
required to be surrendered to the Borrower until all sums due under the Note
have been paid. On each Conversion Date (as hereinafter defined) and in
accordance with its Notice of Conversion, the Holder shall make the appropriate
reduction to the Principal Amount, accrued interest and fees as entered in its
records. Each date on which a Notice of Conversion is delivered or telecopied to
the Borrower in accordance with the provisions hereof shall be deemed a
“Conversion Date.” A form of Notice of Conversion to be employed by the Holder
is annexed hereto as Exhibit A.

                      (b)      Pursuant to the terms of a Notice of Conversion,
the Borrower will issue instructions to the transfer agent accompanied by an
opinion of counsel (if so required by the Borrower’s transfer agent), and,
except as otherwise provided below, shall cause the transfer agent to transmit
the certificates representing the Conversion Shares to the Holder by crediting
the account of the Holder’s

4

--------------------------------------------------------------------------------

designated broker with the Depository Trust Corporation (“DTC”) through its
Deposit Withdrawal Agent Commission (“DWAC”) system within three (3) business
days after receipt by the Borrower of the Notice of Conversion (the “Delivery
Date”). In the case of the exercise of the conversion rights set forth herein,
the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Borrower of the Notice of Conversion. The
Holder shall be treated for all purposes as the beneficial holder of such shares
of Common Stock, or, in the case that Borrower delivers physical certificates as
set forth below, the record holder of such shares of Common Stock, unless the
Holder provides the Borrower written instructions to the contrary.
Notwithstanding the foregoing to the contrary, the Borrower or its transfer
agent shall only be obligated to issue and deliver the shares to the DTC on the
Holder’s behalf via DWAC (or certificates free of restrictive legends) if the
registration statement providing for the resale of the shares of Common Stock
issuable upon the conversion of this Note is effective and the Holder has
complied with all applicable securities laws in connection with the sale of the
Common Stock, including, without limitation, the prospectus delivery
requirements and has provided representations accordingly. In the event that
Conversion Shares cannot be delivered to the Holder via DWAC, the Borrower shall
deliver physical certificates representing the Conversion Shares by the Delivery
Date to an address designated by Holder in the U.S.

          3.4.      Conversion Mechanics.

                       (a)      The number of shares of Common Stock to be
issued upon each conversion of this Note pursuant to this Article III shall be
determined by dividing that portion of the Principal Amount and interest and
fees to be converted, if any, by the then applicable Fixed Conversion Price or
the conversion price described in Section 3.1(ii), as applicable.

                       (b)      The Fixed Conversion Price and number and kind
of shares or other securities to be issued upon conversion shall be subject to
adjustment from time to time upon the happening of certain events while this
conversion right remains outstanding, as follows:

                                   A.      Merger, Sale of Assets, etc. If (A)
the Borrower effects any merger or consolidation of the Borrower with or into
another entity, (B) the Borrower effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Borrower or another entity) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, (D) the Borrower consummates a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more persons or entities whereby such other persons or
entities acquire more than the 50% of the outstanding shares of Common Stock
(not including any shares of Common Stock held by such other persons or entities
making or party to, or associated or affiliated with the other persons or
entities making or party to, such stock purchase agreement or other business
combination), (E) any "person" or "group" (as these terms are used for purposes
of Sections 13(d) and 14(d) of the 1934 Act) is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate Common Stock of the Borrower, or (F) the Borrower effects
any reclassification of the Common Stock or any compulsory share exchange
pursuant to which the Common Stock is effectively converted into or exchanged
for other securities, cash or property (in any such case, a "Fundamental
Transaction"), this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to convert
into such number and kind of shares or other securities and property as would
have been issuable or distributable on account of such Fundamental Transaction,
upon or with respect to the securities subject to the conversion right
immediately prior to

5

--------------------------------------------------------------------------------

such Fundamental Transaction. The foregoing provision shall similarly apply to
successive Fundamental Transactions of a similar nature by any such successor or
purchaser. Without limiting the generality of the foregoing, the anti-dilution
provisions of this Section shall apply to such securities of such successor or
purchaser after any such Fundamental Transaction.

                                   B.      Reclassification, etc. If the
Borrower at any time shall, by reclassification or otherwise, change the Common
Stock into the same or a different number of securities of any class or classes,
this Note, as to the unpaid principal portion hereof and accrued interest
hereon, shall thereafter be deemed to evidence the right to convert into an
adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.

                                   C.      Stock Splits, Combinations and
Dividends. If the shares of Common Stock are subdivided or combined into a
greater or smaller number of shares of Common Stock, or if a dividend is paid on
the Common Stock in shares of Common Stock, the Fixed Conversion Price shall be
proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

                                    D.      Share Issuance. So long as this Note
is outstanding, if the Borrower shall issue any Common Stock except for the
Excepted Issuances (as defined in the Subscription Agreement), and except for
payments to other Holders due on a Repayment Date, prior to the complete
conversion or payment of this Note, for a consideration per share that is less
than the Fixed Conversion Price that would be in effect at the time of such
issue, then, and thereafter successively upon each such issuance, the Fixed
Conversion Price shall be reduced to such other lower issue price. For purposes
of this adjustment, the issuance of any security or debt instrument of the
Borrower carrying the right to convert such security or debt instrument into
Common Stock or of any warrant, right or option to purchase Common Stock shall
result in an adjustment to the Fixed Conversion Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option and again
upon the issuance of shares of Common Stock upon exercise of such conversion or
purchase rights if such issuance is at a price lower than the then applicable
Fixed Conversion Price. The reduction of the Fixed Conversion Price described in
this paragraph is in addition to the other rights of the Holder described in the
Subscription Agreement. Common Stock issued or issuable by the Borrower for no
consideration will be deemed issuable or to have been issued for $0.001 per
share of Common Stock. The reduction of the Fixed Conversion Price described in
this paragraph is in addition to the other rights of the Holder described in the
Subscription Agreement.

                         (c)      Whenever the Conversion Price is adjusted
pursuant to Section 3.4(b) above, the Borrower shall promptly mail to the Holder
a notice setting forth the Conversion Price after such adjustment and setting
forth a statement of the facts requiring such adjustment.

          3.5.      Reservation. During the period the conversion right exists,
Borrower will reserve from its authorized and unissued Common Stock not less
than one hundred seventy-five percent (175%) of the number of shares to provide
for the issuance of Common Stock upon the full conversion of this Note. Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable. Borrower agrees that its issuance of this Note
shall constitute full authority to its officers, agents, and transfer agents who
are charged with the duty of executing and issuing stock certificates to

6

--------------------------------------------------------------------------------

execute and issue the necessary certificates for shares of Common Stock upon the
conversion of this Note.

          3.6      Issuance of Replacement Note. Upon any partial conversion of
this Note, a replacement Note containing the same date and provisions of this
Note shall, at the written request of the Holder, be issued by the Borrower to
the Holder for the outstanding Principal Amount of this Note and accrued
interest which shall not have been converted or paid, provided Holder has
surrendered an original Note to the Borrower. In the event that the Holder
elects not to surrender a Note for reissuance upon partial payment or
conversion, the Holder hereby indemnifies the Borrower against any and all loss
or damage attributable to a third-party claim in an amount in excess of the
actual amount then due under the Note, and the Borrower is hereby expressly
authorized to offset any such amounts mutually agreed upon by Borrower and
Holder or pursuant to a judgment in Borrower’s favor against amounts then due
under the Note.

ARTICLE IV

EVENTS OF DEFAULT

          The occurrence of any of the following events of default (“Event of
Default”) shall, at the option of the Holder hereof, make all sums of principal
and interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment, or
grace period, all of which hereby are expressly waived, except as set forth
below:

          4.1      Failure to Pay Principal or Interest. The Borrower fails to
pay any installment of Principal Amount, interest or other sum due under this
Note or any Transaction Document when due and such failure continues for a
period of five (5) business days after the due date.

          4.2      Breach of Covenant. The Borrower breaches any material
covenant or other term or condition of the Subscription Agreement, this Note or
Transaction Document in any material respect and such breach, if subject to
cure, continues for a period of ten (10) business days after written notice to
the Borrower from the Holder.

          4.3      Breach of Representations and Warranties. Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, Transaction Document or in any agreement, statement or certificate
given in writing pursuant hereto or in connection herewith or therewith shall be
false or misleading in any material respect as of the date made and the Closing
Date.

          4.4      Receiver or Trustee. The Borrower or any Subsidiary of
Borrower shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for them or for a
substantial part of their property or business; or such a receiver or trustee
shall otherwise be appointed.

          4.5      Judgments. Any money judgment, writ or similar final process
shall be entered or filed against Borrower or any subsidiary of Borrower or any
of their property or other assets for more than $50,000, and shall remain
unvacated, unbonded, unappealed, unsatisfied, or unstayed for a period of
forty-five (45) days.

7

--------------------------------------------------------------------------------

          4.6      Non-Payment. A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $100,000 for more than
twenty (20) days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith.

          4.7      Bankruptcy. Bankruptcy, insolvency, reorganization, or
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Borrower or any
Subsidiary of Borrower.

          4.8      Delisting. Delisting of the Common Stock from any Principal
Market for a period of seven consecutive trading days; or notification from a
Principal Market that the Borrower is not in compliance with the conditions for
such continued listing on such Principal Market.

          4.9      Stop Trade. An SEC or judicial stop trade order or Principal
Market trading suspension with respect to Borrower’s Common Stock that lasts for
five or more consecutive trading days.

          4.10    Failure to Deliver Common Stock or Replacement Note.
Borrower’s failure to timely deliver Common Stock to the Holder pursuant to and
in the form required by this Note or the Subscription Agreement, or if required,
a replacement Note.

          4.11    Reverse Splits. The Borrower effectuates a reverse split of
its Common Stock without twenty days prior written notice to the Holder.

          4.12    Cross Default. A default by the Borrower of a material term,
covenant, warranty or undertaking of any Transaction Document or other agreement
to which the Borrower and Holder are parties, or the occurrence of a material
event of default under any such other agreement which is not cured after any
required notice and/or cure period.

          4.13    Reservation Default. Failure by the Borrower to have
authorized and reserved for issuance upon conversion of the Note the amount of
Common Stock as set forth in this Note and the Subscription Agreement.

          4.14    Financial Statement Restatement. The restatement of any
financial statements filed by the Borrower for any date or period from two years
prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statements, have constituted a Material Adverse Effect.

          4.15    Event Described in Subscription Agreement. The occurrence of
an Event of Default as described in the Subscription Agreement that, if
susceptible to cure, is not cured during any designated cure period.

          4.16    Other Note Default. The occurrence of any Event of Default
under any Other Note that endures for longer than any applicable cure period in
such Other Note.

ARTICLE V

PRIORITY

8

--------------------------------------------------------------------------------

          5.      Priority. The holder of this Note has been granted rights and
benefits senior and superior to the rights granted to or held by other creditors
and equity holders of the Borrower. These rights are described in the
Subscription Agreement and the 2009 Transaction Documents.

ARTICLE VI

MISCELLANEOUS

          6.1      Failure or Indulgence Not Waiver. No failure or delay on the
part of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

          6.2      Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Borrower to: Liberty Star Uranium &
Metals Corp., 5610 E. Sutler Lane, Tucson, Arizona 85712, Attn: James A.
Briscoe, President, telecopier: (520) 844-1118, with a copy by telecopier only
to: Clark Wilson LLP, 800-885 West Georgia Street, Vancouver, B.C. Canada, Attn:
Bernard Pinsky, Esq., telecopier: (604) 687-6314, and (ii) if to the Holder, to
the name, address and telecopy number set forth on the front page of this Note,
with a copy by telecopier only to Grushko & Mittman, P.C., 551 Fifth Avenue,
Suite 1601, New York, New York 10176, telecopier number: (212) 697-3575.

          6.3      Amendment Provision. The term “Note” and all reference
thereto, as used throughout this instrument, shall mean this instrument as
originally executed, or if later amended or supplemented, then as so amended or
supplemented.

          6.4      Assignability. This Note shall be binding upon the Borrower
and its successors and assigns, and shall inure to the benefit of the Holder and
its successors and assigns.

          6.5      Cost of Collection. If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.

          6.6      Governing Law. This Note shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York. Both

9

--------------------------------------------------------------------------------

parties and the individual signing this Agreement on behalf of the Borrower
agree to submit to the jurisdiction of such courts. The prevailing party shall
be entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Note is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or unenforceability of any other provision of this Note. Nothing contained
herein shall be deemed or operate to preclude the Holder from bringing suit or
taking other legal action against the Borrower in any other jurisdiction to
collect on the Borrower's obligations to Holder, to realize on any collateral or
any other security for such obligations, or to enforce a judgment or other
decision in favor of the Holder. This Note shall be deemed an unconditional
obligation of Borrower for the payment of money and, without limitation to any
other remedies of Holder, may be enforced against Borrower by summary proceeding
pursuant to New York Civil Procedure Law and Rules Section 3213 or any similar
rule or statute in the jurisdiction where enforcement is sought. For purposes of
such rule or statute, any other document or agreement to which Holder and
Borrower are parties or which Borrower delivered to Holder, which may be
convenient or necessary to determine Holder’s rights hereunder or Borrower’s
obligations to Holder are deemed a part of this Note, whether or not such other
document or agreement was delivered together herewith or was executed apart from
this Note.

          6.7      Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

          6.8.      Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.

          6.9      Redemption. This Note may not be redeemed or called without
the consent of the Holder except as described in this Note or the Subscription
Agreement.

          6.10    Shareholder Status. The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this Note.
However, the Holder will have the rights of a shareholder of the Borrower with
respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.

          6.11    Non-Business Days. Whenever any payment or any action to be
made shall be due on a Saturday, Sunday or a public holiday under the laws of
the State of New York, such payment may be due or action shall be required on
the next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.

          6.12    Modification. The terms, provisions, convertability,
enforcement and other matters relating to this Note may be modified, amended and
controlled by a Majority in Interest as defined in the Subscription Agreement.

10

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its
name by an authorized officer as of the ____ day of May, 2009.


LIBERTY STAR URANIUM & METALS CORP.


By:________________________________
               Name: 
               Title:

WITNESS:

 

______________________________________

 

11

--------------------------------------------------------------------------------

NOTICE OF CONVERSION

(To be executed by the Registered Holder in order to convert the Note)

          The undersigned hereby elects to convert $_________ of the principal
and $_________ of the interest due on the Note issued by Liberty Star Uranium &
Metals Corp. on May ___, 2009 into Shares of Common Stock of Liberty Star
Uranium & Metals Corp. (the “Borrower”) according to the conditions set forth in
such Note, as of the date written below.

 

Date of
Conversion:____________________________________________________________________


Conversion
Price:______________________________________________________________________


Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of Liberty Star Uranium & Metals Corp.

Shares To Be Delivered:
_________________________________________________________________


Signature
:____________________________________________________________________________

 

Print Name:   
__________________________________________________________________________

 

Address: 
_____________________________________________________________________________


                  
_____________________________________________________________________________

12

 

--------------------------------------------------------------------------------